BAUM, Chief Judge
(concurring).
I concur with Judge McClelland in all but her treatment of the vagueness issue. In my view, the order in the specifications under Charge I is unconstitutionally vague. I am led to this conclusion by the quoted guideposts from Grayned v. City of Rockford, 408 U.S. 104, 92 S.Ct. 2294, 33 L.Ed.2d 222 (1972), which Judge McClelland has set out in her opinion. Were it not for U.S. v. Brooks, 20 USCMA 28, 42 CMR 220, 1970 WL 7051 (1970), I would find the regulation in question unenforceable as a punitive general order. Such a holding would not preclude us from affirming lesser included offenses that rest on Appellant’s use of a Government computer to view and download pornographic images. Appellant clearly knew that his actions were inconsistent with military obligations. As such, those actions amount to dereliction of duty, and we would be justified in affirming that lesser included offense under Article 92, UCMJ. U.S. v. Sapp, 53 M.J. 90 (2000), U.S. v. Bivins, 49 M.J. 328 (1998).
The problem with the order in this case is not as apparent as it might be under a different set of facts, since every Coast Guard member should know intuitively, without an explicit order, that Government computers are not to be used for viewing pornography. A conclusion like that is less clear with acts that have both a personal and a governmental aspect. In those instances, must individuals be required to search for an outside source of precise authority before using assigned Government property, or risk criminal action? Without an order providing better guidance for the unwary, I believe it would be unreasonable to hold a person criminally responsible for an act that has an indirect but arguably related government function. From my perspective, the order in question does not tell a Coast Guard member what he or she may legally do or not do with government property, when it simply says: “An employee has a duty to protect and conserve government property and shall not use such property, or allow its use, for other than authorized purposes.” Furthermore, I do not discern any meaningful guidance as to what may or may not be an authorized purpose from the following definition that is included with the order: “Authorized purposes are those purposes for which Government property is made available to members of the public or those purposes authorized in accordance with law or regulation.”
The U.S. Supreme Court has said in Grayned v. City of Rockford, supra, that: “[W]e insist that laws give the person of ordinary intelligence a reasonable opportunity to know what is prohibited, so that he may act accordingly. Vague laws may trap the innocent by not providing fair warning.” Grayned, 408 U.S. at 108, 92 S.Ct. at 2298-99. I do not believe the order before this Court can pass this test, particularly when we look at the second Grayned guidepost quoted by Judge McClelland: “[I]f arbitrary *604and discriminatory enforcement is to be prevented, laws must provide explicit standards for those who apply them. A vague law impermissibly delegates basic policy matters to policemen, judges, and juries for resolution on an ad hoc and subjective basis, with the attendant dangers of arbitrary and discriminatory enforcement.” Grayned, 408 U.S. at 108-09, 92 S.Ct. at 2299.
If the order here is a valid punitive regulation, it would seem to follow that a similarly worded regulation should suffice as a punitive order in the area of interpersonal military relationships. In that event, the punitive directive and detailed guidance on the subject in Chapter 8.H of the Coast Guard’s Personnel Manual (COMDTINST M10006.A) could be replaced with the following simple order: All Coast Guard personnel have a duty to adhere to positive professional and personal relationships and shall not engage in other than authorized interpersonal relationships with each other. As I see it, such an order and the one before this Court provide no guidance to the personnel who are expected to obey them. Moreover, they also fail to provide standards for those who apply them and, thus, impermissibly delegate to those persons basic policy decisions on an ad hoc and subjective basis.
In light of the foregoing, I would find the order concerning use of Government property to be void for vagueness were it not for the determination by the then U.S. Court of Military Appeals in U.S. v. Brooks, supra, that a similar Air Force directive constituted a lawful order. Notwithstanding my views of the effect of the subsequent Supreme Court decision in Grayned, we are bound to follow the holding of our highest military court until such time as its outlook on this subject changes. U.S. v. Kelly, 45 M.J. 259 (1996). Accordingly, I concur that all findings of guilty and the approved sentence should be affirmed.